Case 1:20-cv-08536-GBD Document 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSUE ROMERO, on behalf of himself and all
others similarly situated, :
Plaintiff, :

-against- :

SAFELITE GROUP, INC.; .
Defendant. .

eee eee e cee ec sees eeeeeeeeees x

GEORGE B. DANIELS, United States District Judge:

Filed 03/08/21 Page 1of1

 

ORDER
20 Civ. 8536 (GBD)

In light of the parties’ notice that the parties have reached a settlement in principle on all

issues in this matter, all conferences and deadlines previously scheduled are adjourned sine die.

The parties shall submit a stipulation of dismissal or a status report within sixty (60) days of this

order,

Dated: March 8, 2021
New York, New York

SO ORDERED.

Guo. O DPonisho

EOR
fited

/B. DANIELS
ates District Judge

 

 

 

 

 
